Title: To Benjamin Franklin from Jane Mecom, 23 June 1779
From: Mecom, Jane
To: Franklin, Benjamin


Dear Brother
Warwick June 23d—1779
As I would not omit writing you by an opertunity which I expect espeshal care will be taken to Deliver, I have complied with a Request made me by Mr Casey whose son I wrot by last fall, in favour of a Mr Elkanah Wattson, Conl. Wattson’s son of Plimoth. I have given him to understand I will Inform you what he says of the young Gentileman (which is that he served an Aprentisship with Mr John Brown of provedence who gives him a very good Charrecter & that His Father is a man of a plentifull Estate) & I tell him if he has merritt He may be able to Recomend Himself.
I have wrot you many Leters (some of which I hope you have recd) Informing you of Every thing concerning me worthy yr atention, I have not yet recd. a line from you since that by Mr Simeon Dean, but bless God I now & then hear of yr helth & Glorious Achievments in the political way, as well as in the favour of the Ladys (“since you have rub’d off the Mechanic Rust and commenced compleat courtier”) who Jonathan Williams writes me clame from you the Tribute of an Embrace & it seemes you do not complane of the Tax as a very grat penance.
We have Just heard that the Fleet of Transports from France are arived at Baltimore where I hope my Poor unfourtunate son in law Collas is so far saif among them, & as I heard Jonathan Williams was coming with them hope for leters from you by Him, we have Grat News of the Defeat of the Britons at Carolina; which we hope is trew but have had no pointed acount of it yet.
God grant this may put a final Stop to these Ravages, my Grandson whome I am with lives where we have frequent alarmes they have come & taken of the stock about 3 quarters of a mile distant & burnt houses a few miles from us, but hitherto we are preserved.
I have as much helth as can be Expected in comon for won of my years & live in a very Pleasant place tho not Grand as I sopose yrs is it gives me grat delight the Famely is kind & courtious; my Grandson is a man of sound sense, & solid Judgment, & I take much Pleasure in his conversation tho he talks but litle, they have won child which they call Sally. Govr. Greene & famely are well I had wrot you there Eldest Daughter was married to Govr. Wards Son they have now a fine son, Ray is still at Mr Moodys scool a promising youth.

I see few persons hear of yr acquaintance which deprives me of much pleasure I used to have in conversing about you but I now & then see somthing in the paper which pleases me in perticular there Placeing you alone in won of the Arches at the Exhibition made on the Aneversary of the French-Trety. Mr Casey calls for the Leter & that puts all Els I designed to write out of my mind only to beg to hear perticularly about Temple & Ben & that I am Ever your affectionat sister
Jane Mecom
the Inclosed coppy comes to my hand which I send least you should not have recved the other
